Citation Nr: 0943623	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-17 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to March 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and September 2004 rating 
decisions from the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD.  In January 2005, the Veteran 
requested service connection for a "mental disorder."  

A May 2005 rating decision denied service connection for 
major depressive disorder with psychotic features.  A notice 
of disagreement was received in October 2005.  A statement of 
the case was issued in April 2006.  A substantive appeal was 
received in June 2006.  

On her substantive appeal, she requested a hearing before a 
decision review officer at the RO which was conducted in 
November 2006.  At her hearing, for the first time, the 
Veteran stated that she was raped in service which resulted 
in PTSD.  In December 2006 and March 2007, the RO sent her 
correspondence to develop her PTSD claim.  

In April 2007, the RO received an apparent reply from the 
Veteran stating that she never appealed for "compensation."  
In May 2007, the RO denied the PTSD claim finding that the 
Veteran had withdrawn her claim.  Later that month, the 
Veteran stated that she did not receive the December 2006 RO 
letter and she did not send the April 2007 correspondence 
withdrawing her compensation claim.  In October 2007, the RO 
denied the Veteran's petition to reopen her claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, because new and material evidence was not submitted.  
In an August 2009 supplemental statement of the case, the RO 
again denied the Veteran's claim for service connection for 
major depressive disorder with psychotic features on a de 
novo basis.

When a claimant makes a claim, she is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam).  The claim has been recharacterized to 
encompass other psychiatric diagnoses (which will be 
explained in the remand below).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds the Veteran's statements that she did not 
receive some of the correspondence pertaining to her PTSD 
claim and that she did not submit the correspondence 
withdrawing her "compensation" claim to be credible.  The 
Veteran has consistently signed her name using her middle 
initial; however, the putative signature contained in the 
statement withdrawing her claim does not contain a middle 
initial.  

Therefore, she should be resent the correspondence to develop 
her PTSD claim based on sexual assault.  After appropriate 
development, the claim for entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, should 
be considered on a de novo basis.  See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
telling her that evidence from sources 
other than the Veteran's service records 
may corroborate her account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy, and ask 
her to provide or identify any evidence 
from sources other than her service 
records that might corroborate her claimed 
stressor.  Provide a list of examples of 
such evidence, including evidence of 
behavior changes.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether she meets the criteria for a 
diagnosis of PTSD, whether that diagnosis 
is based on an inservice sexual assault, 
and whether there is evidence of behavior 
changes in response to the alleged 
personal assault and whether she has any 
other psychiatric diagnosis and, if so, 
whether they are related to any in-service 
events.

3.  Then readjudicate the claim of service 
connection for an acquired psychiatric 
disorder on a de novo basis.  If the claim 
continues to be denied, send the Veteran 
and her representative a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


